          Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 1 of 225



 1   Gary R. Selvin, State Bar No. 112030
     Robin D. Korte, State Bar No. 182553
 2   SELVIN WRAITH HALMAN LLP
     505 14th Street, Suite 1200
 3   Oakland, CA 94612
     Telephone:     (510) 874-1811
 4   Facsimile:     (510) 465-8976
     E-mail: gselvin@selvinwraith.com
 5            rkorte@selvinwraith.com

 6   Attorneys for Plaintiff
     U.S. SPECIALTY INSURANCE COMPANY
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9               FOR THE NORTHERN DISTRICT OF CALIFORNIA-SAN JOSE DIVISION

10

11   U.S. SPECIALTY INSURANCE COMPANY,                     CASE NO.:

12                  Plaintiff,                             U.S. SPECIALTY INSURANCE
                                                           COMPANY'S COMPLAINT FOR
13          v.                                             DECLARATORY JUDGMENT AND
                                                           REIMBURSEMENT
14   SILVER ELECTRIC BUILDERS, INC. and
     RICHARD SPIEKER,
15
                    Defendants.
16

17

18          Plaintiff U.S. Specialty Insurance Company (“USSIC”) brings this Complaint for Declaratory

19   Judgment and Reimbursement against Defendants Silver Electric Builders, Inc. (“Silver Electric”)

20   and Richard Spieker (“Spieker”) (collectively “Defendants”). USSIC is informed and believes and

21   therefore alleges:

22                                               I.   PARTIES

23          1.      Plaintiff U.S. Specialty Insurance Company is, and at all times herein mentioned, was

24   a corporation organized and existing under the laws of the State of Texas with its principal place of

25   business in the County of Harris, State of Texas.

26          2.      On information and belief, Defendant Silver Electric Builders, Inc. is, and at all times

27   herein mentioned, was a corporation organized and existing under the laws of the State of California

28   with its principal place of business in the County of Santa Clara, State of California.
                                       1
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
          Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 2 of 225



 1          3.      On information and belief, Defendant Richard Spieker is, and at all times herein

 2   mentioned, was an individual owning property located in the County of Santa Clara, State of

 3   California.

 4                                   II.     JURISDICTION AND VENUE
 5          4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. There is
 6   complete diversity between parties, and the amount in controversy exceeds $75,000, exclusive of
 7   interest and costs.
 8          5.      Venue is proper in this judicial district, pursuant to 28 U.S.C. § 1391(b), because a
 9   substantial part of the events or omissions giving rise to this claim occurred in the County of Santa
10   Clara, and the underlying lawsuit captioned Richard Tod Spieker v. Silver Electric Builders, Inc.,
11   Case No. 18CV327922 (Santa Clara County Superior Court) (the “Spieker Action”) is being
12   prosecuted in the County of Santa Clara, which is situated in this district.
13                                     III. NATURE OF THE CASE
14          6.      USSIC seeks declarations concerning the rights and obligations of the parties in
15   connection with the Spieker Action under two policies of insurance issued to Silver Electric.
16          7.      USSIC seeks, inter alia, a judgment declaring that (1) USSIC has no obligation to
17   defend Silver Electric in connection with the Spieker Action; (2) USSIC has no obligation to
18   indemnify Silver Electric in connection with the Spieker Action; and (3) USSIC is entitled to
19   reimbursement of all amounts paid to defend Silver Electric in the Spieker Action. Spieker is
20   included in this lawsuit to bind him to any judgment.
21
                                       IV.     FACTUAL BACKGROUND
22

23   The Spieker Action
24          8.      On or about May 8, 2018, Richard Tod Spieker filed his complaint in the Spieker
25   Action against Silver Electric. A true and correct copy of the complaint in the Spieker Action is
26   attached hereto as Exhibit A.
27          9.      The Spieker Action alleges that between April 27, 2015 and December 14, 2016,
28
                                       2
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
          Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 3 of 225



 1   Silver Electric negligently performed construction services consisting of interior apartment unit

 2   upgrades, and kitchen and bathroom remodeling in 226 units at 13 apartment buildings in Mountain

 3   View, CA. Plaintiff alleges that Silver Electric failed to obtain building permits, failed to have the

 4   work inspected by the City of Mountain View Building Department, and did not perform the work in

 5   compliance with current building codes.

 6          10.      The Spieker Action alleges that Spieker incurred damages, including: (1) permit fee

 7   penalties; (2) opening and closing walls in all units in connection with inspections by the City of

 8   Mountain View; (3) property management supervision; (4) repairing and replacing non-code

 9   compliant work; (5) tenant relocation expenses; (6) lost rents and income; and (7) other incidental and

10   consequential damages.

11          11.      USSIC agreed to defend Silver Electric in connection with the Spieker Action subject

12   to a full reservation of rights under the policies, including the right to seek reimbursement from Silver

13   Electric of amounts spent to defend it against the Spieker Action.

14   The USSIC Policies
15          12.      U.S. Specialty Insurance Company issued Policy Nos. U15AC87251-00 and

16   U16AC87251-01 to Silver Electric (the “Policies”). The Policies were effective May 6, 2015 to May

17   6, 2016 and May 6, 2016 to May 6, 2017, respectively. Attached hereto as Exhibits B and C are true

18   and correct copies of the forms and endorsements that comprise the Policies.

19          13.      Subject to the terms and conditions as more fully set forth in the Policies, coverage

20   form Commercial General Liability Coverage Form (CG 00 01 12 07) - provides:

21                     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
22          …

23          SECTION I – COVERAGES
24          COVERAGE A BODILY INJURY AND PROPERTY
            DAMAGE LIABILITY
25
            1. Insuring Agreement
26
                  a. We will pay those sums that the insured becomes legally obligated to pay
27                   as damages because of “bodily injury” or “property damage” to which this
                     insurance applies. We will have the right and duty to defend the insured
28                   against any “suit” seeking those damages. However, we will have no duty
                                       3
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
           Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 4 of 225



 1                 to defend the insured against any “suit” seeking damages for “bodily
                   injury” or “property damage” to which this insurance does not apply. We
 2                 may, at our discretion, investigate any “occurrence” and settle any claim
                   or “suit” that may result. But:
 3
                   (1)   The amount we will pay for damages is limited as described in
 4                       Section III– Limits of Insurance; and
 5                 (2)   Our right and duty to defend ends when we have used up the
                         applicable limit of insurance in the payment of judgments or
 6                       settlements under Coverage’s A and B or medical expenses under
                         Coverage C.
 7
                   No other obligation or liability to pay sums or perform acts or services is
 8
                   covered unless explicitly provided for under Supplementary Payments –
 9                 Coverage’s A and B.

10              b. This insurance applies to “bodily injury” and “property damage” only if:
                   (1) The “bodily injury” or “property damage” is caused by an
11                       “occurrence” that takes place in the “coverage territory”; and
12                 (2) The “bodily injury” or “property damage” occurs during the policy
                         period;
13          …
14          2. Exclusions

15              This insurance does not apply to:
            …
16
                j. Damage To Property
17

18                 “Property Damage” to
            …
19                 (5)   That particular part of real property on which you or any contractors
20                       or subcontractors working directly or indirectly on your behalf are
                         performing operations, if the "property damage" arises out of those
21                       operations; or

22                 (6)   That particular part of any property that must be restored, repaired or
                         replaced because "your work" was incorrectly performed on it
23          …
24                 Paragraph (6) of this exclusion does not apply to "property damage"
                   included in the "products- completed operations hazard".
25              k. Damage To Your Product
26                 "Property damage" to "your product" arising out of it or any part of it.
27   ///
28   ///

                                       4
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
        Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 5 of 225



 1           l. Damage To Your Work

 2              "Property damage" to "your work" arising out of it or any part of it and
                included in the "products-completed operations hazard".
 3
                This exclusion does not apply if the damaged work or the work out of
 4              which the damage arises was performed on your behalf by a subcontractor.
 5
             m. Damage To Impaired Property Or Property Not Physically Injured
 6              "Property damage" to "impaired property" or property that has not been
                physically injured, arising out of:
 7
                (1)   A defect, deficiency, inadequacy or dangerous condition in "your
 8
                      product" or "your work"; or
 9              (2)   A delay or failure by you or anyone acting on your behalf to perform
                      a contract or agreement in accordance with its terms. This exclusion
10                    does not apply to the loss of use of other property arising out of
11                    sudden and accidental physical injury to "your product" or "your
                      work" after it has been put to its intended use.
12              …
13       SECTION V – DEFINITIONS
14       …

15       8. "Impaired property" means tangible property, other than "your product" or
            "your work", that cannot be used or is less useful because:
16          a. It incorporates "your product" or "your work" that is known or thought to
17             be defective, deficient, inadequate or dangerous; or

18           b. You have failed to fulfill the terms of a contract or agreement;

19           if such property can be restored to use by the repair, replacement, adjustment
             or removal of "your product" or "your work" or your fulfilling the terms of the
20           contract or agreement.
21       …
22       13. “Occurrence” means an accident, including continuous or repeated exposure
             to substantially the same general harmful conditions.
23       …
24       16. "Products-completed operations hazard":

25           a. Includes all "bodily injury" and "property damage" occurring away from
                premises you own or rent and arising out of "your product" or "your work"
26              except:
27              (1)   Products that are still in your physical possession; or

28              (2)   Work that has not yet been completed or abandoned. However, "your
                                       5
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
        Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 6 of 225



 1                    work" will be deemed completed at the earliest of the following
                      times:
 2
                      (a)   When all of the work called for in your contract has been
 3                          completed.
                      (b)   When all of the work to be done at the job site has been
 4
                            completed if your contract calls for work at more than one job
 5                          site.
                      (c)   When that part of the work done at a job site has been put to its
 6
                            intended use by any person or organization other than another
 7                          contractor or subcontractor working on the same project.

 8                      Work that may need service, maintenance, correction, repair or
                        replacement, but which is otherwise complete, will be treated as
 9                      completed.
10          b. Does not include "bodily injury" or "property damage" arising out of:

11              (1)   The transportation of property, unless the injury or damage arises out
                      of a condition in or on a vehicle not owned or operated by you, and
12                    that condition was created by the "loading or unloading" of that
13                    vehicle by any insured;

14              (2)   The existence of tools, uninstalled equipment or abandoned or
                      unused materials; or
15
                (3)   Products or operations for which the classification, listed in the
16
                      Declarations or in a policy schedule, states that products-completed
17                    operations are subject to the General Aggregate Limit.

18       17. "Property damage" means:
19          a. Physical injury to tangible property, including all resulting loss of use of
               that property. All such loss of use shall be deemed to occur at the time of
20             the physical injury that caused it; or
21          b. Loss of use of tangible property that is not physically injured. All such
               loss of use shall be deemed to occur at the time of the "occurrence" that
22             caused it.
23       18. “Suit” means a civil proceeding in which damages because of “bodily injury”,
             “property damage” or personal and advertising injury” to which the insurance
24           applies are alleges. “Suit” includes:
25          a. An arbitration proceeding which such damages are claimed and to which
26             the insured must submit or does submit with our consent; or

27          b. Any other alternative dispute resolution proceeding in which such
               damages are claimed to which the insured submits with our consent.
28
                                       6
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
         Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 7 of 225



 1          …

 2          21. "Your product":
                  a. Means:
 3
                     (1)   Any goods or products, other than real property, manufactured, sold,
 4                         handled, distributed or disposed of by:
 5                         (a)   You;
                           (b)   Others trading under your name; or
 6                         (c)   A person or organization whose business or assets you have
 7                               acquired; and

 8                   (2)   Containers (other than vehicles), materials, parts or equipment
                           furnished in connection with such goods or products.
 9                b. Includes:
10                   (1)   Warranties or representations made at any time with respect to the
                           fitness, quality, durability, performance or use of "your product";
11                         and
12                   (2)   The providing of or failure to provide warnings or instructions.

13                c. Does not include vending machines or other property rented to or located
                     for the use of others but not sold.
14
            22. "Your work":
15
                  a. Means:
16                   (1) Work or operations performed by you or on your behalf; and
17                   (2)   Materials, parts or equipment furnished in connection with such
                           work or operations.
18
                  b. Includes:
19

20                   (1)   Warranties or representations made at any time with respect to the
                           fitness, quality, durability, performance or use of "your work", and
21
                     (2) The providing of or failure to provide warnings or instructions.
22
            14.      The Policies contain an Exclusion Residential Construction with Apartment and
23
     Repair and Remodeling Exceptions (HCS 050 13 11 12) that provides:
24
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
25

26           EXCLUSION - RESIDENTIAL CONSTRUCTION WITH APARTMENT
                    AND REPAIR AND REMODELING EXCEPTIONS
27
            This endorsement modifies insurance provided under the following:
28
                                       7
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
         Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 8 of 225



 1                   COMMERCIAL GENERAL LIABILITY COVERAGE PART

 2          The following exclusion is added to Paragraph 2., Exclusions of SECTION I -
            COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
 3
            LIABILITY and Paragraph 2., Exclusions of SECTION I - COVERAGE B -
 4          PERSONAL AND ADVERTISING INJURY LIABILITY:

 5          A.     This insurance does not apply to:
                   1. "Bodily injury", "property damage" and/or "personal and advertising
 6
                      injury" arising out of the construction and/or repair of single family
 7                    and multi-family dwellings.
                   2. "Bodily injury", "property damage" and/or "personal and advertising
 8
                      injury" arising out of the construction of any "apartment" if that
 9                    "apartment" is subsequently converted by you or by anyone else at any
                      time into "condominium(s) or townhome(s)".
10
            B.     This exclusion does not apply to:
11                 1. "Apartments".
12                 2. The non-structural repair and remodeling of a single family dwelling
                      or the nonstructural repair and remodeling of a "condominium(s) or
13                    townhome(s)" unit, if the certificate of occupancy has been obtained
14                    for that unit or dwelling prior to the commencement of "your work".
                   3. Maintenance, service, or non-structural repairs to common areas of a
15                    completed development for which a certificate of occupancy has
16                    already been obtained prior to the commencement of "your work" on
                      that development.
17          C.     As used in this endorsement, the following terms have the following
                   meanings:
18
                   1. "Apartments" means a unit of residential real property in a multi-unit
19                    building where all the units are owned by and titled to a single person
                      or entity.
20
                   2. "Condominium(s) or townhome(s)" means a unit of residential real
21                    property in a multi-unit residential building or project where each unit
                      is individually owned and titled.
22

23      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED

24          15.    The Policies contain a Limitation To Classifications or Operations Described –

25   Renovation / Handyman; Electrical Contractor (HCS 080 02 11 12) that provides:

26       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY
             LIMITATION TO CLASSIFICATIONS OR OPERATIONS DESCRIBED
27
            This endorsement modifies insurance provided under the following:
28
                                       8
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
          Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 9 of 225



 1                 COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                   SCHEDULE
 2
            CLASSIFICATION(S) OR OPERATION(S):
 3

 4          Renovation / Handyman

 5          This classification is limited to the renovation or repair of existing
            commercial and residential buildings.
 6
            Scope of work includes:
 7          -  Demolition of surfaces, walls, fixtures and appliances, decks, walkways
            -  Carpentry work
 8          -  Insulation, electrical, plumbing, drywall and painting required for the
 9             completion of renovation or repair
            -  Installation of floor covering, tile, ceramic or stone
10          -  Installation of fixtures or appliances

11          The following operations are not included in this classification:
            -  Fireplace or chimney installation or repair
12          -  Renovation or repair of mobile homes
            -  Foundation repair or extension of any type
13          -  Window repair or renovation, except as part of an overall renovation
            -  New home construction of any kind
14          -  Room additions
15          -  Roof construction or repair

16          Electrical Contractor

17          This classification is limited to the placement, installation, connection and
            servicing of electrical wires, fixtures, appliances, apparatus, raceways,
18          conduits, solar photovoltaic cells or any part thereof, which generate, transmit,
19          transform or utilize electrical energy. Work in this classification is allowed up
            to 480 volts.
20
            The following operations are not included in this classification:
21          - Installation, construction or maintenance of power lines
            - Monitoring of alarm systems
22

23     ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED
            16.    The Policies contain an Exclusion – Prior Completed And Abandoned Work (HCS
24
     050 10 02 14) that provides:
25
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
26

27                EXCLUSION - PRIOR COMPLETED AND ABANDONED WORK

28          This endorsement modifies insurance provided under the following:

                                       9
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
         Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 10 of 225



 1                    COMMERCIAL GENERAL LIABILITY COVERAGE PART

 2          A.      The following is added to SECTION I - COVERAGES, - COVERAGE
                    A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY, 2.
 3                  Exclusions:
 4                  This insurance does not apply to:

 5                  1. "Bodily injury'" or "property damage'" arising out of "your work'"
                       completed or "abandoned' prior to the earliest inception of continuous
 6                     coverage with us.

 7          B.      Paragraph 16.a.(2) of SECTION V – DEFINITIONS is deleted in its
                    entirety and replaced by the following:
 8
                    (2) Work that has not yet been completed or abandoned. However, "your
 9
                        work" will be deemed completed at the earliest of the following times:
10                      (a)    When all of the work called for in your contract has been
                               completed.
11
                        (b)    When all of the work to be done at the job site has been
12                             completed if your contract calls for work at more than one job
                               site.
13

14                      (c)    When that part of the work done at a job site has been put to its
                               intended use by any person or organization.
15
                    Work that may need service, maintenance, correction, repair or
16                  replacement, but which is otherwise complete, will be treated as
                    completed.
17

18          C.      The following is added to SECTION V - DEFINITIONS:

19                  "Abandoned'" means a project on which you have stopped work or upon
                    which you have not provided labor, materials or services for 60 days.
20

21      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED

22          17.     The Policies contain an Exclusion – Continuous Or Progressive Injury (HCS 050 07

23   04 14) that provides:

24                EXCLUSION - CONTINUOUS AND/OR PROGRESSIVE INJURY
                                   AND/OR DAMAGE
25
            This endorsement modifies insurance provided under the following:
26
                    COMMERCIAL GENERAL LIABILITY COVERAGE PART
27
            A.   Section I - Coverages, - Coverage A - Bodily Injury And Property
28          Damage Liability, 1. Insuring Agreement, B.(3), is deleted.
                                      10
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
       Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 11 of 225



 1       B.    Section I - Coverages, - Coverage A - Bodily Injury And Property
               Damage Liability, 1. Insuring Agreement, c. is deleted and replaced by
 2             the following:
 3
               c. "Bodily injury" or "property damage" which occurs during the
 4                coverage period includes any continuation, change or resumption of
                  that "bodily injury" or "property damage" after the end of the
 5                commercial general liability coverage period.

 6       C.    Section I - Coverages, - Coverage A - Bodily Injury And Property
               Damage Liability, 1. Insuring Agreement, d. is deleted.
 7

 8       D.    The following exclusion is added to paragraph 2. Exclusions of Section I
               - Coverage A - Bodily Injury And Property Damage Liability:
 9
               2. Exclusions
10             This insurance does not apply to:
11             Continuous and/or Progressive Injury and/or Damage
12             "Bodily Injury" or "property damage"
13                (1) Which first existed, or is alleged to have first existed, prior to the
                      earliest inception of continuous commercial general liability
14                    coverage with us; or
15                (2) Which are, or are alleged to be, in the process of taking place prior
                      to the earliest inception of continuous commercial general liability
16
                      coverage with us, even if the actual or alleged "bodily injury" or
17                    "property damage" continues during this coverage period; or

18                (3) Which were caused, or are alleged to have been caused, by a
                      condition that first existed prior to the earliest inception of
19                    continuous commercial general liability coverage with us.
20       E.    The following exclusion is added to Paragraph 2. Exclusions of Section I -
21             Coverage B - Personal And Advertising Injury Liability:
               2. Exclusions
22
               This Insurance does not apply to:
23             Continuous or Progressive Injury and Damage
24             "Personal and advertising injury"
25                (1) Which first existed, or is alleged to have first existed, prior to the
                      earliest inception of continuous commercial general liability
26                    coverage with us; or

27                (2) Which are, or are alleged to be, in the process of taking place prior
                      to the earliest inception of continuous commercial general liability
28                    coverage with us, even if the actual or alleged "personal and
                                      11
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
         Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 12 of 225



 1                          advertising injury" continues during this coverage period; or

 2                       (3) Which were caused, or are alleged to have been caused, by a
                             condition that first existed prior to the earliest inception of
 3
                             continuous commercial general liability coverage with us.
 4      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED
 5                                      FIRST CAUSE OF ACTION
                                   Declaratory Judgment – Duty To Defend
 6                                        (Defendant Silver Electric)
 7          18.     USSIC re-alleges and incorporates by reference paragraphs 1 through 17 of this

 8   Complaint as though fully set forth in this cause of action.

 9          19.     USSIC seeks a declaration that it has no duty to defend the Spieker Action under the

10   Policies because:

11                  There are no allegations of “property damage” in the Spieker Action;

12                  Exclusions j.(5), j.(6), k., l., and m. in the Commercial General Liability

13                  Coverage Forms preclude coverage for the Spieker Action;;

14                  The Exclusion - Residential Construction with Apartment and Repair and

15                  Remodeling Exceptions precludes coverage for the Spieker Action. The

16                  Limitation To Classifications or Operations Described – Renovation /

17                  Handyman; Electrical Contractor also precludes coverage for the Spieker

18                  Action; and

19                  The Exclusion – Prior Completed and Abandoned Work precludes

20                  coverage for the Spieker Action

21          20.     An actual and justiciable controversy exists between USSIC, on the one hand, and

22   Silver Electric, on the other, regarding USSIC’s duty to defend Silver Electric in the Spieker Action

23   under the Policies insofar as USSIC contends there is no coverage under the Policies for the Spieker

24   Action because coverage is precluded under the Policies while Silver Electric contends otherwise.

25          Wherefore, USSIC prays for judgment as set forth in the prayer below.

26                                     SECOND CAUSE OF ACTION
                                  Declaratory Judgment – Duty To Indemnify
27                                             (All Defendants)
28          21.     USSIC re-alleges and incorporates by reference paragraphs 1 through 20 of this

                                      12
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
         Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 13 of 225



 1   Complaint as though fully set forth in this cause of action.

 2             22.    USSIC seeks a declaration that it has no duty to indemnify Defendants for any

 3   judgment awarded in the Spieker Action under the Policies because:

 4                    There are no allegations of “property damage” in the Spieker Action;
 5                    Exclusions j.(5), j.(6), k., l., and m. in the Commercial General Liability
 6                    Coverage Forms preclude coverage for the Spieker Action;

 7                    The Exclusion - Residential Construction with Apartment and Repair and
 8                    Remodeling Exceptions precludes coverage for the Spieker Action. The

 9                    Limitation To Classifications or Operations Described – Renovation /

10                    Handyman; Electrical Contractor also precludes coverage for the Spieker

11                    Action; and

12                    The Exclusion – Prior Completed and Abandoned Work precludes
13                    coverage for the Spieker Action.

14             23.    An actual and justiciable controversy exists between USSIC, on the one hand, and

15   Defendants, on the other, regarding USSIC’s duty to indemnify Silver Electric and Spieker for any

16   judgment awarded in the Spieker Action under the Policies insofar as USSIC contends that it has no

17   duty to indemnify Silver Electric or pay any judgment awarded in the Spieker Action because

18   coverage is precluded under the Policies while Defendants contend otherwise.

19             Wherefore, USSIC prays for judgment as set forth in the prayer below.

20                                        THIRD CAUSE OF ACTION
                                               Reimbursement
21                                         (Defendant Silver Electric)
22             24.    USSIC repeats and incorporates by reference the allegations in paragraphs 1 through

23   23 of the Complaint.

24             25.    USSIC agreed to defend Silver Electric in connection with the Spieker Action, subject

25   to a full reservation of rights, including but not limited to the right to recoup from Silver Electric any

26   and all defense costs if it is determined that no coverage is afforded under the Policies for the Spieker

27   Action.

28             26.    For the reasons set forth above and incorporated in this cause of action, USSIC does
                                      13
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
           Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 14 of 225



 1   not have a duty to defend Silver Electric in the Spieker Action and never had a duty to defend it in

 2   that suit. Accordingly, any amounts paid by USSIC under the Policies in defense of the Spieker

 3   Action are not, and were not, owed by USSIC under the Policies, and USSIC is therefore entitled to

 4   recoup such amounts from Silver Electric. It would be unjust and inequitable to allow Silver Electric

 5   to keep the benefit of amounts paid under the Policies for which they did not contract and for which

 6   they were not entitled. USSIC is, therefore, entitled as a matter of law and equity to reimbursement

 7   of its payments from Silver Electric.

 8             27.   Because the Policies do not provide coverage for Silver Electric in connection with the

 9   Spieker Action, USSIC is entitled to a judgment in amounts according to proof against Silver Electric

10   for reimbursement of all amounts paid under the Policies in connection with the Spieker Action,

11   including prejudgment interest thereon.

12                                           PRAYER FOR RELIEF
13             WHEREFORE, USSIC prays for the following relief and for judgment against Defendants as

14   follows:

15                                             First Cause of Action
16             1.    A judgment declaring that that there is no duty to defend Silver Electric for the Spieker

17   Action.

18                                           Second Cause of Action
19             2.    A judgment declaring that that there is no duty to indemnify Defendants for the

20   Spieker Action.

21                                           Third Cause of Action
22             3.    A judgment against Silver Electric awarding to USSIC all amounts paid under the

23   Policies in connection with the Spieker Action, including all defense costs incurred in defending that

24   suit, because USSIC had no duty to defend or pay such amounts under the Policies for the Spieker

25   Action.

26   ///

27   ///

28   ///
                                      14
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
          Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 15 of 225



 1                                          All Causes of Action
 2            4.   For USSIC’s costs of suit herein; and

 3            5.   For such other relief as this Court deems just and proper.

 4

 5   Dated: January 14, 2021                       SELVIN WRAITH HALMAN LLP

 6

 7                                                 By:
                                                         Gary R. Selvin
 8                                                       Robin D. Korte
                                                         Attorneys for Plaintiff
 9                                                       U.S. SPECIALTY INSURANCE COMPANY
     353368
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      15
     U.S. SPECIALTY INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
     JUDGMENT AND REIMBURSEMENT                                CASE NO.:
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 16 of 225




                   EXHIBIT "A"
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 17 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 18 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 19 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 20 of 225




                                         EXHIBIT "B"
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 21 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 22 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 23 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 24 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 25 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 26 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 27 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 28 of 225




                                                                  Redacted
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 29 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 30 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 31 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 32 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 33 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 34 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 35 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 36 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 37 of 225




                                                                  Redacted


                   Redacted

                                                                  Redacted
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 38 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 39 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 40 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 41 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 42 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 43 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 44 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 45 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 46 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 47 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 48 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 49 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 50 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 51 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 52 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 53 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 54 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 55 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 56 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 57 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 58 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 59 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 60 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 61 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 62 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 63 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 64 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 65 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 66 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 67 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 68 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 69 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 70 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 71 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 72 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 73 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 74 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 75 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 76 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 77 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 78 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 79 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 80 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 81 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 82 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 83 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 84 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 85 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 86 of 225




                                         EXHIBIT "C"
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 87 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 88 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 89 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 90 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 91 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 92 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 93 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 94 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 95 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 96 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 97 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 98 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 99 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 100 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 101 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 102 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 103 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 104 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 105 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 106 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 107 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 108 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 109 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 110 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 111 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 112 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 113 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 114 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 115 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 116 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 117 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 118 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 119 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 120 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 121 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 122 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 123 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 124 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 125 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 126 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 127 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 128 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 129 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 130 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 131 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 132 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 133 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 134 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 135 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 136 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 137 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 138 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 139 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 140 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 141 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 142 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 143 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 144 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 145 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 146 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 147 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 148 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 149 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 150 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 151 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 152 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 153 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 154 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 155 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 156 of 225




                                          EXHIBIT "C"
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 157 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 158 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 159 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 160 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 161 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 162 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 163 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 164 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 165 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 166 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 167 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 168 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 169 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 170 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 171 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 172 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 173 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 174 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 175 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 176 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 177 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 178 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 179 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 180 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 181 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 182 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 183 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 184 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 185 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 186 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 187 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 188 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 189 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 190 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 191 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 192 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 193 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 194 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 195 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 196 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 197 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 198 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 199 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 200 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 201 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 202 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 203 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 204 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 205 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 206 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 207 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 208 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 209 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 210 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 211 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 212 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 213 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 214 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 215 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 216 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 217 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 218 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 219 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 220 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 221 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 222 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 223 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 224 of 225
Case 5:21-cv-00564-VKD Document 1 Filed 01/25/21 Page 225 of 225
